Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments on pages 7-8 of the Remarks regarding the amendment is persuasive.
With respect to claim 9, the Applicant’s representatives asserted that Heiden fails to disclose an emission canister having a baffled divider disposed therein, where a fin of the baffled divider includes a channel formed integrally within the fin, and where a heating element is disposed within the channel. Moreover, with respect to claim 15, the Applicant’s representatives asserted that Heiden fails to disclose a cooling system configured to remove thermal energy from an emission canister, where the cooling system includes one or more cooling passages extending through an interior of the emission canister along a central axis of the emission canister.

Thus, the prior art does not teach or fairly suggest a purge system for a vapor compression system, comprising: an emission canister comprising an adsorbent material disposed therein; a baffled divider disposed within the emission canister and comprising a plurality of fins; and a heating system configured to transfer thermal energy to the adsorbent material, wherein the heating system comprises a first heating element and a second heating element disposed within the emission canister and extending along a central axis of the emission canister, wherein the first heating element and the second heating element each extend through a corresponding fin of the plurality of fins, and wherein the first heating element and the second heating element are configured to distribute the thermal energy transferred to the adsorbent material disposed within the emission canister to release refrigerant from the adsorbent material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772